DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on September 7, 2022, have been fully considered. Objections to the specification have been withdrawn.
3.	Applicant's arguments, with respect to objections to claim 7 have been considered and are persuasive. Objections to claim 7 have been withdrawn.
4.	Applicant’s arguments regarding rejection of claims 1-4, 6, and 10-13, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Ohtsuji ‘029 (US 2019/0029029) and Su ‘647 (US 2019/0372647) to clearly teach the amended limitations in claims 1-4, 6, and 10-13.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892 (US 2018/0176892, “Kim ‘892”), in view of Ohtsuji ‘029 (US 2019/0029029, “Ohtsuji ‘029”).
Regarding claims 1 and 12, Kim ‘892 discloses a transmitting apparatus (FIG. 14; UE1), comprising: 
a receiver (para 991; UE includes a RF unit), 
operative to receive, from a base station, first control information for sidelink communication between the transmitting apparatus and a receiving apparatus (para 8; a transmitting UE receives, from an eNB, first control information that is downlink control information for D2D communication between the transmitting UE and a receiving UE); and
a transmitter (para 991; UE includes the RF unit), 
operative to transmit a physical sidelink shared channel to the receiving apparatus according to the first control information (para 8; the transmitting UE transmits D2D communication data to the receiving UE, via a PSSCH, based on the downlink control information).
However, Kim ‘892 does not specifically disclose wherein the transmitting apparatus does not to transmit a first physical sidelink control channel to the receiving apparatus.
Ohtsuji ‘029 teaches wherein the transmitting apparatus does not to transmit a first physical sidelink control channel to the receiving apparatus (para 9, 30, and 85-86; in a D2D transmission mode, wherein a D2D transmitting terminal transmits signals to a D2D receiving terminal, dedicated resources for D2D communication do not include a physical sidelink control channel (PSCCH) subframe pool; thus, the transmitting terminal does not transmit a PSCCH to the receiving terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892’s transmitting apparatus that receives control information for sidelink communication, to include Ohtsuji ‘029’s transmitting terminal that does not transmit a PSCCH to the receiving terminal. The motivation for doing so would have been to facilitate applying D2D communication to communication service requiring low latency (Ohtsuji ‘029, para 28).
Regarding claim 2, Kim ‘892 in combination with Ohtsuji ‘029 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 teaches wherein the first control information is transmitted in a physical downlink control channel (para 87; configuration information that is downlink control information is transmitted via PDCCH to all UEs; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a second physical sidelink control channel between the base station and terminal apparatuses including the transmitting apparatus and the receiving apparatus.
Regarding claim 3, Kim ‘892 in combination with Ohtsuji ‘029 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 teaches the transmitting apparatus further comprising circuitry (para 991; UE includes a processor), operative to control transmission power of the physical sidelink shared channel based on 
(1) path loss between the transmitting apparatus and the receiving apparatus, 
(2) geographical distance between the transmitting apparatus and the receiving apparatus, or 
(3) a configured value (para 8; a transmitting UE receives, from an eNB, downlink control information for D2D communication; the downlink control information includes a transmission power control (TPC) field, where the TPC field includes PSSCH transmission power information; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892, further in view of Ohtsuji ‘029, and further in view of Kim ‘366 (US 2020/0359366, “Kim ‘366”).
Regarding claim 4, Kim ‘892 in combination with Ohtsuji ‘029 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 teaches wherein the first control information comprises an identification of the receiving apparatus, and Modulation Coding Scheme (MCS) for the physical sidelink shared channel (para 16-17; downlink control information includes identification information for the receiving UE, and MCS information for PSSCH).
Although Kim ‘892 in combination with Ohtsuji ‘029 discloses wherein the first control information comprises an identification of the receiving apparatus, and Modulation Coding Scheme (MCS) for the physical sidelink shared channel, Kim ‘892 in combination with Ohtsuji ‘029 does not specifically disclose the first control information comprises an identification of the transmitting apparatus.
Kim ‘366 teaches the first control information comprises an identification of the transmitting apparatus (para 127, control information includes an ID of a transmitting UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmitting apparatus of Kim ‘892 and Ohtsuji ‘029, to include Kim ‘366’s control information that includes an ID of a transmitting UE. The motivation for doing so would have been to provide an improved beam pairing scheme for sidelink communication (Kim ‘366, para 9).
8.	Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892, further in view of Ohtsuji ‘029, and further in view of Nguyen ‘738 (US 2020/0084738, “Nguyen ‘738”).
Regarding claim 6, Kim ‘892 in combination with Ohtsuji ‘029 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘892 teaches wherein in a case where the first control information is received from the base station (para 8; a transmitting UE receives, from an eNB, first control information that is downlink control information for D2D communication between the transmitting UE and a receiving UE).
However, Kim ‘892 in combination with Ohtsuji ‘029 does not specifically disclose the receiving apparatus is operative to decode the physical sidelink shared channel using the first control information and the second control information.
Nguyen ‘738 teaches the receiving apparatus is operative to decode the physical sidelink shared channel using the first control information (para 165; PSSCH is decoded using provided control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmitting apparatus of Kim ‘892 and Ohtsuji ‘029, to include Nguyen ‘738’s PSSCH that is decoded using provided control information. The motivation for doing so would have been to provide an improved V2X communication method and system (Nguyen ‘738, para 14).
Regarding claim 13, Kim ‘892 discloses a communicating method, comprising: 
receiving, by a receiving apparatus, from a base station, first control information (para 8; UE receives, from an eNB, first control information that is downlink control information for D2D communication);
receiving, by the receiving apparatus, the physical sidelink shared channel from a transmitting apparatus (para 8; the receiving UE receives D2D communication data from the transmitted UE, via a PSSCH, based on the downlink control information).
However, Kim ‘892 does not specifically disclose not receiving, by the receiving apparatus, a first physical sidelink control channel from the transmitting apparatus.
Ohtsuji ‘029 teaches not receiving, by the receiving apparatus, a first physical sidelink control channel from the transmitting apparatus (para 9, 30, and 85-86; in a D2D transmission mode, wherein a D2D transmitting terminal transmits signals to a D2D receiving terminal, dedicated resources for D2D communication do not include a physical sidelink control channel (PSCCH) subframe pool; thus, the receiving terminal does not receive a PSCCH from the transmitting terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892’s communication method comprising receiving control information for decoding a physical sidelink shared channel, to include Ohtsuji ‘029’s receiving terminal that does not receive a PSCCH from the transmitting terminal. The motivation for doing so would have been to facilitate applying D2D communication to communication service requiring low latency (Ohtsuji ‘029, para 28).
Although Kim ‘892 in combination with Ohtsuji ‘029 discloses receiving, by a receiving apparatus, from a base station, first control information, Kim ‘892 in combination with Ohtsuji ‘029 does not specifically disclose first control information for decoding a physical sidelink shared channel. Further, Kim ‘892 does not specifically disclose decoding, by the receiving apparatus, the physical sidelink shared channel.
Nguyen ‘738 teaches first control information for decoding a physical sidelink shared channel (para 165; PSSCH is decoded using provided control information); and
decoding, by the receiving apparatus, the physical sidelink shared channel (para 165; PSSCH is decoded using provided control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method of Kim ‘892 and Ohtsuji ‘029, to include Nguyen ‘738’s PSSCH that is decoded using provided control information. The motivation for doing so would have been to provide an improved V2X communication method and system (Nguyen ‘738, para 14).
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892, further in view of Ohtsuji ‘029, and further in view of Chae ‘633 (US 2019/0230633, “Chae ‘633”).
Regarding claim 10, Kim ‘892 in combination with Ohtsuji ‘029 discloses all the limitations with respect to claim 1, as outlined above.
However, Kim ‘892 in combination with Ohtsuji ‘029 does not specifically disclose wherein a timing from transmission of the first control information to transmission of the physical sidelink shared channel is fixed; or the timing from the transmission of the first control information to the transmission of the physical sidelink shared channel is flexible and indicated in the first control information
Chae ‘633 teaches wherein a timing from transmission of the first control information to transmission of the physical sidelink shared channel is fixed; or 
the timing from the transmission of the first control information to the transmission of the physical sidelink shared channel is flexible and indicated in the first control information (para 1 and 116; the time offset between PSCCH and PSSCH transmission is signaled as part of the downlink control information (DCI); examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined transmitting apparatus of Kim ‘892 and Ohtsuji ‘029, to include Chae ‘633’s time offset between PSCCH and PSSCH transmission is signaled as part of DCI. The motivation for doing so would have been to provide an operation for a UE to transmit and receive sidelink signals after receiving DCI from a base station (Chae ‘633, para 6).
10.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘892, in view of Su ‘647 (US 2019/0372647, “Su ‘647”).
Regarding claim 11, Kim ‘892 discloses a receiving apparatus (FIG. 14; UE2), comprising: 
a transceiver (para 991; UE includes a RF unit), 
operative to receive, from a transmitting apparatus, a physical sidelink shared channel (para 8; transmitting UE transmits data to a receiving UE, via a PSSCH); and 
circuitry (para 991; UE includes a processor). 
Although Kim ‘892 discloses circuitry, Kim ‘892 does not specifically disclose circuitry, operative to decode the physical sidelink shared channel. Further, Kim ‘892 does not specifically disclose wherein the transceiver is operative to receive, from a base station, first control information for decoding the physical sidelink shared channel.
Su ‘647 teaches circuitry (FIG. 11, para 123 and 130; modem processor 504 in a terminal, where the modem processor is a circuit), operative to decode the physical sidelink shared channel (FIG. 1, para 83; a terminal decodes sidelink data received in the physical sidelink channel),
wherein the transceiver is operative to receive, from a base station, first control information for decoding the physical sidelink shared channel (FIG. 1, para 83; a terminal decodes sidelink data received in the physical sidelink channel, according to downlink control signaling; thus, the terminal receives control information from a base station, where the control information is for decoding the physical sidelink channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘892’s receiving apparatus that receives a physical sidelink shared channel, to include Su ‘647’s terminal that decodes sidelink data received in the physical sidelink channel. The motivation for doing so would have been to address a problem of reduced spectrum utilization when beamform training is required not only between a base station and a terminal, but also between terminals (Su ‘647, para 5).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474